Citation Nr: 0217582	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for a ganglion cyst, 
left wrist.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to 
October 2000.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

In July 2001, the veteran expressed disagreement with above-
stated issues as well as the issue of entitlement to service 
connection for bilateral pes planus, which had also been 
denied in the April 2001 rating decision.  Service 
connection was granted for bilateral pes planus in a June 
2002 rating decision.  That issue has accordingly been 
resolved and is not on appeal before the Board. 


FINDINGS OF FACT

1. The veteran is not shown to have a current bilateral knee 
disorder.

2. The veteran is not shown to have a current ganglion cyst 
of the left wrist.


CONCLUSIONS OF LAW

1. A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2. A ganglion cyst, left wrist, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a bilateral knee disorder and a ganglion cyst of the left 
wrist.  She contends that these disabilities had their onset 
during active service.  In the interest of clarity, after 
reviewing generally applicable law and regulations and 
describing the factual background of this case, the Board 
will discuss the issue on appeal. 

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf.  38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's service connection claims were 
filed in January 2001 and remain pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, the RO's actions throughout the course 
of this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The veteran was informed in an April 2001 letter and rating 
decision of the evidence needed to substantiate her claim 
and was provided an opportunity to submit such evidence.  
Moreover, in a June 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed her of the reasons why her claim 
had been denied, and provided her additional opportunities 
to present evidence and argument in support of her claim.  

In a March 2001 letter and the June 2002 statement of the 
case, the veteran was informed of VA's duty to obtain 
evidence on her behalf.  Copies of the specific sections of 
law which had been amended or added by the VCAA were 
provided in the June 2002 statement of the case.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examination or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of her duty to provide VA with enough 
information to identify and locate other existing records, 
i.e. names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, 
and the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate her claim of 
entitlement to service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The veteran's service medical records have been received.  
She was provided with VA examinations in February 2001 and 
April 2002, which will be discussed below.  All known and 
available service, private and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend that additional 
evidence which is pertinent to these claims exist.  Indeed 
in correspondence received in June 2001, the veteran 
asserted that she had no additional evidence to submit in 
furtherance of her service connection claims. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  The Board will accordingly proceed 
to a review of the merits of the issue on appeal.  

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
See  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

1.  Entitlement to service connection for a bilateral knee 
disorder.

The veteran is seeking service connection for a bilateral 
knee disorder.  For reasons and bases explained below, the 
Board concludes that the veteran is not shown to have a 
current bilateral knee disability that is related to active 
service.  Service connection is accordingly not warranted.  

As noted above, in order for service connection to be 
granted, three elements must be met: (1) a current 
disability; (2) in-service disease or injury; and (3) 
medical nexus.  See Hickson, supra.

With respect to Hickson element (1), evidence of a current 
disability, the April 2002 VA examiner found no evidence 
that the veteran had a bilateral knee disability.  
During the examination, the veteran complained of pain, 
weakness, instability, and fatigue, and stated that she had 
an increase in bilateral knee pain over the prior four 
years.  Upon examination, the veteran's knees appeared 
normal to the examiner.  Range of motion was not found to be 
limited by pain, weakness, or lack of endurance.  X-rays 
showed no fractures or focal destructive lesions, and joint 
spaces were grossly normal.  Articular surfaces were smooth 
on both knees and no soft tissue abnormalities were found.  
Ultimately, the examiner found no constitutional signs of 
arthritis or pathology to support a diagnosis for the 
veteran's bilateral knee pain.

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Although the Board has no reason to doubt 
that the veteran may experience back pain, it is well-
established that a symptom such as pain, absent a finding of 
an underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
As discussed above, no knee pathology has been recently 
identified on medical examination.  There is no other 
medical evidence indicating that a diagnosed knee disability 
currently exists.  
The first element of the Hickson analysis, current 
disability, has therefore not been satisfied. 

To the extent that the veteran contends that she has a knee 
disability, as noted above she experiences knee pain.  
Although the veteran is competent to report pain she 
experiences, it is now well-established that as a layperson 
without medical training, she is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  I is understandable that she may believe that a 
knee disability exists.  However, a diagnosis by a medical 
professional is required, and this is lacking.

Absent a showing of a current disability, a grant of service 
connection may not be made.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  However, for the sake 
of completeness, the Board will briefly address the 
remaining two Hickson elements.

With respect to Hickson element (2), the veteran's service 
medical records show that the veteran complained of left 
knee pain in December 1997.  At separation in August 2000, 
the veteran reported that her knees had been sore off and on 
for 3 years.  She also asserted that they gave out on 
occasion.  The examiner noted that that the veteran had 
positive patellar crepitus in the knees.  No diagnosis was 
made.
Based on these records, the Board concludes that Hickson 
element (2), like element (1) has not been satisfied.  
Although there were in-service complaints of bilateral knee 
pain, no diagnosis was made.  

In the absence of Hickson elements (1) and (2), element (3), 
medical nexus evidence, is necessarily missing.  No 
physician has opined that any bilateral knee disability is 
related to patellar crepitus or any other bilateral knee 
disability noted during active service as there is no 
currently diagnosed bilateral knee disability.  

In summary, the Board has reviewed the veteran's service 
medical records and subsequent VA examination report and 
finds that the veteran does not have a current bilateral 
knee disability that was incurred during active service.  
Furthermore, the veteran has not presented any probative 
medical evidence showing that she currently has a bilateral 
knee disability that is related to an in-service disease or 
injury.  For these reasons the Board finds that the 
preponderance of the credible and probative evidence 
demonstrates that the veteran's in-service complaints of 
knee pain did not result in any current bilateral knee 
disability for which service connection can be established.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a bilateral knee disability 
that is related to active service.  The appeal is 
accordingly denied. 

2.  Entitlement to service connection for a ganglion cyst, 
left wrist.

The veteran is seeking service connection for a ganglion 
cyst of the left wrist.  For reasons and bases explained 
below, the Board concludes that the veteran does not have a 
current ganglion cyst of the left wrist that is related to 
active service, and service connection is accordingly not 
warranted.  

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  
See Hickson, supra.

With respect to Hickson element (2), the veteran's service 
medical records show that she complained of left wrist pain 
in January 1999.  She recalled no specific injury to her 
left wrist, but stated that it was painful to do push-ups or 
put any pressure on her left hand.  It was noted that she 
had a left dorsal wrist ganglion cyst.  She was again 
treated for the cyst in March 1999.  No complaints, 
treatment, or diagnosis of a ganglion cyst of the left wrist 
was noted at separation in August 2000.  

A review of the veteran's service medical records leads the 
Board to conclude that Hickson element (2) has been 
satisfied, in that there is medical evidence a ganglion cyst 
of the left wrist which was present during service.

With respect to Hickson element (1), evidence of a current 
disability, the medical evidence of record shows that the 
veteran does not currently have a ganglion cyst in her left 
wrist.  The veteran was provided with a VA examination in 
February 2001.  She complained of pain, weakness, and 
instability in her left wrist.  Examination revealed 
unrestricted dorsiflexion and wrists that were "free of all 
pain."  No active range of motion deficiencies were noted.  
Ultimately, the examiner found no evidence of a ganglionic 
cyst in the veteran's left wrist or constitutional signs of 
arthritis.  The examiner asserted that the veteran's wrist 
condition had "resolved."  

As stated previously, a claim for service connection 
requires medical evidence showing that the veteran currently 
has the claimed disability.  See Degmetich.  Based on the 
April 2001 VA examination, the veteran's service connection 
claim is not supported by competent medical evidence showing 
that she currently has a ganglion cyst of the left wrist.  
As such, the first element of the Hickson analysis has 
therefore not been satisfied. 

In the absence of Hickson element (1), element (3), nexus 
evidence, is necessarily missing.  No physician has opined 
that any left wrist disorder is related to the ganglion cyst 
of the left wrist that was diagnosed during active service.  
Indeed, as discussed above there is no currently diagnosed 
ganglion cyst of the left wrist and no other left wrist 
disability currently identified.  

The Board's comments concerning Sanchez-Benitez [service 
connection may not be granted for pain alone with an 
underlying disability] and Espiritu [the veteran's opinions 
concerning medical matters are entitled to no weight of 
probative value] apply to this issue also. 

In short, for the reasons expressed above the Board 
concludes that Hickson elements (1) and (3) have therefore 
not been met.  The Board finds that the preponderance of the 
credible and probative evidence demonstrates that the left 
wrist disorder diagnosed in service did not result in any 
current ganglion cyst of the left wrist for which service 
connection can be established.  The benefit sought on appeal 
is accordingly denied.

Additional comment

The veteran is advised that if she is diagnosed in the 
future with a knee disability or a left wrist disability, 
she should consider reopening her claim.


ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for a ganglion cyst, left wrist, is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

